         Case 1:17-cv-04179-DLC Document 181 Filed 02/08/19 Page 1 of 2




                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 DENVER REGIONAL OFFICE
                            BYRON G. ROGERS FEDERAL BUILDING
                              1961 STOUT STREET, SUITE 1700
                              DENVER, COLORADO 80294-1961
 DIVISION OF
ENFORCEMENT




                                         February 8, 2019



Honorable Denise Cote
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1610
New York, NY 10007


       Re:     SEC v. Alpine Securities Corporation
               Case No.: 1:17-CV-04179-DLC

Dear Judge Cote:

         Pursuant to the Court’s orders dated January 2, 2019 (Doc. No. 178) and January 11,
2019 (Doc. No. 180), Plaintiff the Securities and Exchange Commission (“SEC”) submits this
joint status letter on behalf of itself and Defendant Alpine Securities Corporation (“Alpine”). In
the January 2 Order, the Court adjourned all pending deadlines in this matter sine die in light of
the partial government shutdown. In the January 11 Order, the Court ordered the parties to
submit an additional status letter by February 8, 2019.

        On January 28, 2019, the SEC resumed normal business operations. On that same day,
counsel for the SEC contacted counsel for Alpine to confer regarding a new proposed deadline
for the parties to submit a table listing the deficient-narrative SARs as to which summary
judgment was granted and available dates for mediation. On January 29, the parties conferred
with the mediator assigned to this case regarding his availability. Based on these conferrals, the
parties request that the Court set the following deadlines:

Table Listing Deficient-Narrative SARs as to       February 15, 2019
Which Summary Judgment was Granted.
Mediation                                          March 4, 2019 (the date for mediation agreed
                                                   to by the parties and mediator based on
                                                   availability, subject to approval by the Court)
         Case 1:17-cv-04179-DLC Document 181 Filed 02/08/19 Page 2 of 2



       In the event mediation is not successful, counsel for the SEC intends to seek remedies
based on the SARs as to which summary judgment was granted, rather than proceed to trial on
Alpine’s liability for additional SARs. Accordingly, counsel for the SEC has conferred with
counsel for Alpine and the parties request that the Court order the following schedule for briefing
on remedies in lieu of a date for submission of a joint Proposed Pretrial Order:

SEC’s Motion for Remedies                           April 19, 2019
Alpine’s Response                                   May 20, 2019
SEC’s Reply                                         June 3, 2019

        Counsel for Alpine maintains that there are substantial issues associated with the
determination of penalties will require and warrant a hearing, and asked that we propose a date
for a hearing. The SEC takes no position on this request.


                                             Sincerely,

                                             /s/ Zachary T. Carlyle
                                             Zachary T. Carlyle (pro hac vice)
                                             Terry R. Miller (pro hac vice)


cc:    All counsel of record




                                                2
